EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Bossert  on 9/6/2022. [Examiner’s note: this amendment appears to correct a typographical error in which the most recently submitted claim listing improperly changed the dependency of claims 6 and 18 relative to the previous listing]

The application has been amended as follows: 


Please amend claim 6 as follows:

The non-transitory computer-readable medium of claim [[6]]5, determining a change in the set of processors in response to receiving the additional query.

Please amend claim 18 as follows:
The method of claim [[18]]16, wherein the relational database is a structured query language database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR GANGER whose telephone number is (571)272-0270. The examiner can normally be reached 10:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W BEAUSOLIEL JR/           Supervisory Patent Examiner, Art Unit 2167